Citation Nr: 0522950	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-06 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Esquire


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claim.  

In August 2003, the Board remanded the matter for additional 
development and due process concerns.  Then, in July 2004, 
the Board denied the claim.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims.  In May 2005, the veteran and VA filed a Joint Motion 
For Remand.  A May 2005 Order of the Court granted the joint 
motion and vacated the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required in this case.  The most recent 
supplemental statement of the case (SSOC) was issued in March 
2004.  In April 2004, the RO received additional medical 
evidence from the veteran.  The agency of original 
jurisdiction (the RO) has not reviewed this evidence and has 
not prepared an SSOC discussing this evidence.  See 38 C.F.R. 
§ 19.31 (2004).  This should be accomplished on remand.

Accordingly, this case is REMANDED for the following action:

Readjudicate the claim, with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information or evidence obtained since 
the issuance of the March 2004 SSOC, to 
include the records received in April 
2004.  If the decision remains adverse 
to the veteran, furnish him and his 
representative an SSOC and afford a 
reasonable period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 
 
 
 
 

